Citation Nr: 0415124	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-18 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for a ligament strain 
of the left leg (claimed as shin splints).

2.  Entitlement to an initial rating higher than 20 percent 
for postoperative residuals of an anterior cruciate ligament 
repair of the left knee.

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel





INTRODUCTION

The veteran had active military service from May 1980 until 
retiring in September 2000.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO issued a decision in October 2002 that, in part, denied 
service connection for residuals of a ligament strain of the 
left leg (claimed as shin splints).  As well, the RO granted 
service connection for postoperative residuals of an anterior 
cruciate ligament repair of the left knee; a 10 percent 
evaluation was at first assigned for this disability, 
effective October 1, 2000.  The RO also granted service 
connection for bilateral hearing loss; a noncompensable 
evaluation was assigned for this disability, also effective 
October 1, 2000.  In a subsequent decision issued in April 
2003, the RO assigned a higher 20 percent evaluation for the 
postoperative residuals of the anterior cruciate ligament 
repair of the left knee, with the same retroactive effective 
date of October 1, 2000, as the prior rating.

The claim for an initial rating higher than 20 for the left 
knee disability is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part concerning 
this claim.  The Board, however, will decide the other claims 
seeking service connection for a ligament strain of the left 
leg and an initial compensable rating for the bilateral 
hearing loss.




FINDINGS OF FACT

1.  A left leg ligament strain sustained in service was acute 
and transitory and resolved without chronic residual 
disability; there is no competent medical evidence of record 
indicating the veteran has a left leg ligament strain related 
to his service in the military.  

2.  Since October 1, 2000, the veteran has had Level I 
hearing acuity in each ear.


CONCLUSIONS OF LAW

1.  A left leg ligament strain (claimed as shin splints) was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The criteria are not met for an initial compensable 
rating for bilateral hearing loss.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100, and 38 C.F.R. 
§ 4.86 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).



The VCAA eliminated the requirement of submitting a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim-but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held that a VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Id. 
at 422.  The Court also held that VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
422.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2003).  
But VA's Office of General Counsel recently held, in 
VAOPGCPREC 1-2004 (Feb. 24, 2004), that the "fourth 
element" requirement of Pelegrini was non-binding obiter 
dictum.  Id. at 7.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).



In this case, VA notified the veteran by letters dated in 
November 2001 and April 2003 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He also was advised that it was his responsibility 
to either send medical treatment records from his private 
physician, or that it was his responsibility to provide a 
properly executed release (e.g., a VA Form 21-4142) so that 
VA could request medical treatment records from private 
doctors for him.  Further, the rating decision appealed and 
the statement of the case (SOC) and supplemental statement of 
the case (SSOC), especially when considered together, 
discussed the pertinent evidence, provided the laws and 
regulations governing the claims, and essentially notified 
the veteran of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities-his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with his claims, the veteran's service 
medical records (SMRs) are on file, as are his VA medical 
treatment records and records of post-service treatment at a 
service department medical facility.  There is no indication 
that other Federal department or agency records exist that 
should be requested.  He was asked to advise VA if there was 
any other information or evidence he considered relevant to 
his claims so that VA could help him by getting that 
evidence.  He also was advised what evidence VA had requested 
and notified in the SOC and SSOC what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Additionally, as mentioned in Pelegrini, the Court held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002) 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini further 
held that the Secretary failed to demonstrate that, "lack of 
such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  

In this particular case, the November 2001 VCAA letter from 
the RO advising the claimant of his rights in VA's claims 
process predated the RO's October 2002 decision initially 
adjudicating his claims.  Accordingly, that VCAA letter 
complied with the sequence of events (i.e., letter before 
denial) stipulated in the Pelegrini decision.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection also may be granted for a disease 
initially diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2003).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  All reasonable doubt is resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2003).

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Evaluations for defective hearing range from noncompensable 
to 100 percent, based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (Hertz).  The rating schedule establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

As the veteran takes issue with the initial rating assigned 
when service connection was granted for his bilateral hearing 
loss, the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Analysis

Left Leg Ligament Strain

The veteran's service medical records disclose that he 
presented at a clinic in October 1981, complaining of left 
foot pain.  Physical examination was performed.  The 
assessment was possible ligament strain of the left leg.  
There are no other clinical findings in service with respect 
to a ligament strain involving his left leg, and no clinical 
references to shin splints either.

A VA examination was performed in April 2002.  The veteran 
gave a history of a left leg ligament strain with shin 
splints and attributed the condition to overuse and jogging 
over the past 20 years.  He denied left leg pain with normal 
activity.  There reportedly was some pain from shin splints, 
which he said was relieved by rest and Motrin on an as-needed 
basis.  

Physical examination of the lower extremities revealed that 
leg lengths were equal.  The feet showed no signs of 
deformity or breakdown.  The veteran did not require 
assistive devices for ambulation.  No skin changes or 
vascular changes were detected.  His posture and gait were 
normal.

With respect to the alleged ligament strain of the left leg 
(claimed as shin splints), the veteran's service medical 
records confirm he was treated in October 1981 for one 
isolated episode of what was characterized as a possible 
strained ligament of his left leg.  But even so, there were 
no documented subsequent recurrences of the left leg ligament 
strain (or associated residuals) during the remainder of his 
time in the military, which lasted nearly 20 more years until 
his retirement in September 2000.  Moreover, his left foot 
and left lower leg, including the area about the shin, was 
evaluated as normal on an examination by VA in post-service 
years.  The VA examiner did not then identify any residuals 
of the remote episode of left leg ligament strain.  There 
also is no medical opinion in the record linking the putative 
left leg ligament strain to the veteran's military service.  
In all, the evidence demonstrates that any left leg ligament 
strain noted in service was merely an acute and transitory 
phenomenon, which resolved without producing chronic residual 
disability.  

The veteran's unsubstantiated lay assertion is the only 
evidence linking his reputed left leg ligament strain to his 
military service.  There is no indication from the record, 
however, that he has any medical training or expertise.  And 
as a layman, he simply is not competent to offer a medical 
opinion regarding the diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No competent 
medical evidence has been presented showing that the claimed 
left leg ligament strain had its onset in service or is 
otherwise attributable to service.

For all these reasons, the claim for service connection for a 
ligament strain of the left leg (claimed as shin splints) 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, this doctrine is not applicable 
in the current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  

Bilateral Hearing Loss

Service department records reflect that the veteran was a 
navigator and pilot aboard aircraft during his career in 
service.  A hearing loss was documented in his 
service medical records and service connection since 
established for it.

A VA ear and audiologic examination was performed in April 
2002.  The veteran reported that he had experienced 
progressive hearing loss over the years of noise exposure 
during service as a pilot.  He stated that he now had some 
trouble with background noise and crowds in restaurants.  On 
audiologic testing, pure tone thresholds in the right ear at 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz) were 
15, 20, 35 and 45 decibels (dB), respectively, for an average 
of 29 dB.  Pure tone thresholds in the left ear, at the same 
frequencies, were 15, 25, 45 and 30 dB, for an average of 29 
dB.  Speech recognition ability was 100 percent in the each 
ear.

The results of that April 2002 VA audiologic evaluation 
correlate to Level I hearing acuity in each ear (i.e., 
bilaterally), which in turn is rated as noncompensable under 
38 C.F.R. § 4.85, Tables VI and VII.

The veteran also more recently was examined at a service 
department clinic in July 2003.  An MRI was interpreted as 
showing no retrocochlear or temporal 
bone-based pathology.  On audiologic testing, pure tone 
thresholds in the right ear at the frequencies 1,000, 2,000, 
3,000 and 4,000 Hz were 10, 20, 25 and 45 dB, respectively.  
This is an average of 25 dB.  Pure tone thresholds in the 
left ear, at the same frequencies, were 20, 25, 40 and 30 dB.  
This is an average of 29 dB.  Speech discrimination testing 
was not performed.  The results of the July 2003 service 
department audiologic evaluation also correspond to Level I 
hearing acuity, bilaterally, which, as mentioned, is rated as 
noncompensable under 38 C.F.R. § 4.85, Tables VI and VII.



The veteran does not have the "exceptional patterns of 
hearing impairment" contemplated by 38 C.F.R. § 4.86(a) and 
(b) that would permit the special consideration provided 
under this regulation.  The results of his hearing tests in 
April 2002 and in July 2003 do not indicate he has at least a 
55-decibel loss in either ear at each of the four specified 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  He also 
does not have, in either ear, a pure tone threshold of 30 
decibels or less at 1,000 Hertz and 70 decibels or more at 
2,000 Hertz.  So this regulation is inapplicable.

For these reasons, the claim for a higher (compensable) 
initial rating for the bilateral hearing loss must be denied 
because the preponderance of the evidence is against the 
claim, meaning the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. 5107(b); 38 C.F.R. § 4.3.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 

The Board has considered whether a "staged" rating is 
appropriate for the veteran's bilateral hearing loss.  But 
his hearing loss has never been compensably disabling since 
October 1, 2000.  So his noncompensable rating represents his 
maximum level of hearing impairment since this date, meaning 
he is not entitled to a "staged" rating under Fenderson.


ORDER

Service connection for a ligament strain of the left leg 
(claimed as shin splints) is denied.

An initial compensable rating for bilateral hearing loss also 
is denied.




REMAND

The veteran's service medical records disclose that he 
reported that he had injured his left knee in a skiing 
accident in December 1999.  An MRI in March 2001 showed a 
left knee anterior cruciate ligament (ACL) tear and a complex 
tear of the posterior horn and body of the medial meniscus.  
He underwent a left knee ACL reconstruction in November 2001.  
Grade 1-A chondromalacia was seen at surgery.

When examined by VA in April 2002, the range of motion in the 
veteran's left knee was from 0 to 130 degrees of flexion, 
with pain at the 130-degrees extreme.  He also experienced 
pain at 10 degrees of extension.  The drawer test showed 
signs of 1/2 cm laxity of the left knee, but the examiner did 
not state explicitly whether the knee exhibited any 
subluxation or lateral instability.  And no X-rays of the 
left knee were taken.

In precedent opinions, the VA General Counsel has held that 
separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of the knee (Diagnostic 
Codes 5003-5010) and for instability in the knee (Code 5257).  
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOPGCPREC 9-98 (August 14, 1998).  Since a separate rating 
potentially may be assigned for traumatic arthritis in the 
veteran's left knee, if coupled with instability, X-ray films 
of the knee should be obtained in order to determine the 
nature and extent of any degenerative changes now present.

Also, in DeLuca v, Brown, 8 Vet. App. 202 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held that 
it is essential that the rating examination adequately 
portray the functional loss resulting from service-connected 
disability.  Moreover, the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

Although the April 2002 VA examiner suggested that pain to 
some extent limited motion of the veteran's left knee, the 
examiner did not address the impact, if any, of weakness, 
fatigability or incoordination on left knee motion or 
function.  And this, too, must be done.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

Accordingly, the claim for a higher initial rating for the 
left knee disability is REMANDED to the RO for the following 
development and consideration:  

1.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
by any medical providers, VA or non-VA, 
from whom he has received treatment for 
his left knee since April 2002.  
Obtain all indicated records that are not 
already included in the claims file.

2.  Thereafter, schedule the veteran for 
a VA orthopedic examination to determine 
the current severity of his service-
connected left knee disability.  The 
examination should include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation.  The claims folder 
and a copy of this REMAND must be made 
available for the examiner's review of 
the veteran's pertinent medical history.  

a.  Describe all manifestations of the 
residuals of the veteran's left knee 
anterior cruciate ligament repair, 
to include whether there are any findings 
of subluxation, instability, locking or 
swelling.  Any instability in the knee 
should be described as mild, moderate or 
severe.  

b.  If necessary, obtain X-ray films of 
the veteran's left knee to determine 
whether he has arthritis in it.  Also, 
record range of motion of the left knee 
on physical examination and indicate what 
is normal range of motion.

c.  Determine whether the left knee 
exhibits weakened movement, 
premature/excess fatigability, 
or incoordination; and, if feasible, 
these determinations should be expressed 
in terms of additional range of motion 
loss (which should be expressed in 
degrees) due to any weakened movement, 
excess fatigability, or incoordination.  

d.  Express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of 
additional range of motion loss (which 
should be expressed in degrees) due to 
pain on use or during flare-ups.  

3.  Review the report of the VA 
orthopedic examination to ensure it 
provides the information requested to 
properly rate the left knee disability.  
If not, take corrective action.  
38 C.F.R. § 4.2; Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Then readjudicate this claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the veteran an appropriate 
supplemental statement of the case (SSOC) 
and give him time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W.ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



